ICJ_001_CorfuChannel_GBR_ALB_1949-06-24_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU DETROIT
DE CORFOU

(FIXATION DU MONTANT DES REPARATIONS
DUES PAR LA REPUBLIQUE POPULAIRE D’ALBANIE)

ORDONNANCE DU 24 JUIN 1949

1949

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

THE CORFU
CHANNEL CASE

(ASSESSMENT OF THE AMOUNT OF COMPENSATION
DUE FROM THE PEOPLE’S REPUBLIC OF ALBANIA)

ORDER OF JUNE 24th, 1949

SOCIETE D’EDITIONS A. W. SIJTHOFF’S

LEYDE LEYDEN
A. W. SIJTHOFF PUBLISHING COMPANY
La présente ordonnance doit étre citée comme suit:

« Affaire du Détroit de Corfou, Ordonnance du 24 juin 1949:
C. I. J. Recueil 1949, p. 222. »

This Order should be cited as follows :

“Corfu Channel case, Order of June 24th, 1949:
I.C.J. Reports 1949, p. 222.”

 

No de vente:
Sales number 21

 

 

 
222

INTERNATIONAL COURT OF JUSTICE

YEAR 1949.

Order made on June 24th, 1949.

THE CORFU
CHANNEL CASE

(ASSESSMENT OF THE AMOUNT
OF COMPENSATION DUE FROM
THE PEOPLE’S REPUBLIC OF ALBANIA)

The Acting President of the International Court of Justice in
the Corfu Channel case,

Having regard to Article 48 of the Statute of the Court,
Having regard to Articles 37 and 38 of the Rules of Court,

Having regard to the Order of the Court of April gth, 1949,
in the Corfu Channel case, regulating the procedure for the assess-
ment of the amount of compensation due from the People’s
Republic of Albania to the United Kingdom of Great Britain
and Northern Ireland,

Whereas by telegram dated Tirana, June 23rd, 1949, the Deputy
Minister for Foreign Affairs of Albania has asked for the extension,
to July 1st, 1949, of the time-limit for the presentation, by the
Government of the People’s Republic of Albania, of its observa-
tions on the amount demanded from it by the United Kingdom,
time-limit which the Order of April 9th, 1949, fixed as June 25th,

1949 ;
Whereas there is no reason for refusing the request of the
Albanian Government,
4

1949.

June 24th

General List
No. 1.
ORDER OF JUNE 24th, 1949 (CORFU) 223

Decides

To extend the time-limits fixed by the Order of the Court of
April gth, 1949, to the following dates:

Friday, July 1st, 1949, for the submission by the Government
of the People’s Republic of Albania of its observations on the
amount demanded from it ;

Monday, August Ist, 1949, for the reply of the Government
of the United Kingdom ;

Thursday, September 1st, 1940, for the reply of the Government
of the People’s Republic of Albania.

Done in French and in English, the French text being authori-
tative, at the Peace Palace, The Hague, this twenty-fourth day
of June, one thousand nine hundred and forty-nine, in three
copies, one of which will be placed in the archives of the Court,
and the others transmitted to the Government of the United
Kingdom of Great Britain and Northern Ireland and to the
Government of the People’s Republic of Albania respectively.

(Signed) J. G. GUERRERO,
Acting President.

(Signed) GARNIER-COIGNET,

Deputy-Registrar.
